DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with an attorney J. Martone (Reg. No. 59,469) on 02/17/21.
3.	The application has been amended as follows: 
Claim 1, line 2, “an integral” have been changed –a single--.

Allowable Subject Matter
4.	Claims 1-10 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest the upper housing has a single plate-shaped upper bus bar terminal, the lower housing comprising the lower bus bar terminal having a first bus bar terminal and a second bus bar terminal spaced apart from each other to define a slot therebetween, when the lower housing is coupled to the upper housing, the upper bus bar terminal is received in the slot so as to contact each of the first contact part and the second contact part such that the first plug part and the second plug part are electrically connected to each other, as set forth in the claimed combination.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        02/22/21.